Case 19-01125-btb   Doc 25-1   Entered 12/29/20 14:53:15   Page 1 of 6




                    &9)*#*5
                                                         Case 19-01125-btb     Doc 25-1     Entered 12/29/20 14:53:15   Page 2 of 6



                                                     1   Matthew L. Johnson (6004)
                                                         Russell G. Gubler (10889)
                                                     2   Ashveen S. Dhillon (14189)
                                                         JOHNSON & GUBLER, P.C.
                                                         Lakes Business Park
                                                     3   8831 West Sahara Avenue
                                                         Las Vegas, Nevada 89117-5865
                                                     4   Phone: (702) 471-0065
                                                         Fax: (702) 471-0075
                                                     5   mjohnson@mjohnsonlaw.com
                                                         rgubler@mjohnsonlaw.com
                                                     6   adhillon@mjohnsonlaw.com

                                                     7
                                                         Counsels for Debtor/Defendant/Counter-Claimant
                                                         Andrew Bunker Platt
                                                     8
                                                                               UNITED STATES BANKRUPTCY COURT
                                                     9
                                                                                   FOR THE DISTRICT OF NEVADA
                                                    10
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                          LAS VEGAS. NEVADA 89117




                                                    11     In Re:                                   ) Case No.: 19-17282-btb
                            LAKES BUSINESS PARK




                                                                                                    ) Chapter 7
                                                           ANDREW BUNKER PLATT and RUTH             )
                                (702) 471-0065
                                (702) 471-0075




                                                    12
                                                           ANN PLATT,                               )
                                                                                                    )
                                                    13                         Debtors.             )
                                                                                                    )
                                                    14     WOODS & ERICKSON, LLP, a Nevada          ) Adversary Proceeding 19-01125-btb
                                                           limited liability partnership, d/b/a     )
                                                    15     WOODS ERRICKSON & WHITAKER,              )  DECLARATION OF ANDREW PLAT
                                                           LLP,                                     ) IN SUPPORT OF DEBTOR’S MOTION
                                                    16                                              )      FOR SUMMARY JUDGMENT
                                                                               Plaintiff,           )
                                                                                                    )
                                                    17     vs.                                      )
                                                                                                    )
                                                    18     ANDREW B. PLATT, an individual;          )
                                                           L&S COUNSELORS LTD., a Nevada            )
                                                    19     limited liability company; GATEHOUSE     )
                                                           STRATEGIES, LLC, a Nevada limited        )
                                                    20     liability company; JOHN DOE              )
                                                           DEFENDANTS 1 through X; and ROE          )
                                                           ENTITITES I through X,                   )
                                                    21                                              )
                                                                                  Defendants.       )
                                                    22     ANDREW B. PLATT, an individual; and      )
                                                           L&S COUNSELORS LTD., a Nevada            )
                                                    23     limited-liability company,               )
                                                                                                    )
                                                    24                         Counter-Claimants,   )
                                                                                                    )
                                                    25
                                                           vs.                                      )
                                                                                                    )




                                                                                                    -1-
                                                         Case 19-01125-btb       Doc 25-1     Entered 12/29/20 14:53:15         Page 3 of 6



                                                     1     WOODS & ERICKSON, LLP, a Nevada           )
                                                           limited liability partnership, d/b/a      )
                                                     2     WOODS ERICKSON & WHITAKER,                )
                                                           LLP,                                      )
                                                                                                     )
                                                     3                            Counter-Defendant. )
                                                                                                     )
                                                     4
                                                                ANDREW PLATT, being first duly sworn on oath, deposes and states as follows:
                                                     5
                                                                1.      I am over 18 years of age and I am competent to testify to the facts set forth in the
                                                     6

                                                     7   Declaration and have personal knowledge of these facts. I am the Debtor in the above-captioned

                                                     8   Chapter 7 bankruptcy proceeding and Defendant and Counterclaimant in the above –captioned

                                                     9   adversary proceeding. I make this Declaration in support of Debtor’s Motion for Summary

                                                    10   Judgment on Plaintiff Wood & Erickson, LLP’s (“WEW” and/or “the Firm” and/or “Plaintiff”)
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                          LAS VEGAS. NEVADA 89117




                                                    11
                            LAKES BUSINESS PARK




                                                         Adversary Complaint filed December 27, 2019.
                                (702) 471-0065
                                (702) 471-0075




                                                    12
                                                                2.      I am a defendant/counterclaimant in the above-captioned proceeding (“Adversary
                                                    13
                                                         Proceeding”) brought by Plaintiff Woods & Erickson, LLP, D/B/A Woods Erickson & Whitaker,
                                                    14
                                                         LLP (“WEW” of the “Firm”).
                                                    15
                                                                3.      I worked for WEW from 2007 to April 2018. While at WEW, my practice focused
                                                    16
                                                         on taxation, estate planning, and business planning.
                                                    17
                                                                4.      In January 2016, WEW stopped paying me a salary and started paying me strictly
                                                    18

                                                    19   a commission equal to fifty percent (50%) of the fees I generated for the Firm.

                                                    20          5.      I have never signed WEW’s partnership agreement nor was I every asked to do so.

                                                    21          6.      I never received a percentage interest in the profits, losses or capital of the WEW,

                                                    22   nor did I ever participate in or receive notice of meetings of the partners of WEW.
                                                    23          7.      On information and belief, WEW has never attempted to exercise any right of
                                                    24
                                                         redemption, expulsion, or dissociation with respect to a limited partnership interest purportedly
                                                    25
                                                         conferred upon me.



                                                                                                         -2-
                                                         Case 19-01125-btb        Doc 25-1     Entered 12/29/20 14:53:15         Page 4 of 6



                                                     1           8.     On information and belief, by classifying me as partner, WEW avoided

                                                     2   employment taxes, 401(k) matching, and other sums due to or with respect to employees which
                                                     3   are not due to partners of a tax partnership.
                                                     4
                                                                 9.     As a result of the Firm misclassifying me as a partner for tax purposes rather than
                                                     5
                                                         an employee, I was required to pay substantial self-employment taxes, was deprived of receiving
                                                     6
                                                         401(k) matching from the Firm, and was deprived of other benefits afforded to employees of the
                                                     7
                                                         Firm.
                                                     8
                                                                 10.    I did not consider myself to be a partner, as that term is defined in NRS Chapter 87.
                                                     9
                                                         Rather, I considered myself to be a "partner" as that term is currently being used by Erickson &
                                                    10
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                          LAS VEGAS. NEVADA 89117




                                                    11   Whitaker PC ("EW') notwithstanding the fact that it is a corporation.
                            LAKES BUSINESS PARK


                                (702) 471-0065
                                (702) 471-0075




                                                    12           11.    Prior to becoming an attorney, I earned a degree in secondary education and

                                                    13   obtained a teaching certificate. After becoming an attorney, I occasionally performed pro bono

                                                    14   work for educational causes.
                                                    15           12.    I also served as a member of the board of a charter school, Renaissance Academy.
                                                    16
                                                         As a member of the board, I got to know the founder of Renaissance Academy.
                                                    17
                                                                 13.    Renaissance Academy was forced by the Nevada Department of Education to shut
                                                    18
                                                         down during the school year.
                                                    19
                                                                 14.    I was appointed by the State of Nevada under NRS 388A.306(5) as the custodian
                                                    20
                                                         of education and employment records to oversee the shutdown of the school (the "Shutdown
                                                    21
                                                         Services"). All payments referenced in WEW's Complaint were paid as compensation for the
                                                    22

                                                    23   Shutdown Services. The Shutdown Services consisted primarily of me overseeing the transfer of

                                                    24   student education records and transcripts to new schools. I also oversaw the distribution of the

                                                    25   school's physical assets, such as computers and desks, which were given to other charter schools.




                                                                                                         -3-
                                                         Case 19-01125-btb        Doc 25-1     Entered 12/29/20 14:53:15         Page 5 of 6



                                                     1           15.     The Shutdown Services were not legal services. No legal degree or license was

                                                     2   required. The candidates recommended by the School Board each had experience as educators. In
                                                     3   fact, the statute contemplates that generally the school administrator (i.e. principal) would fulfill
                                                     4
                                                         this role. I was put in charge of the process because of my teaching background and because of my
                                                     5
                                                         familiarity with the school as a board member.
                                                     6
                                                                 16.     The only aspect where the Shutdown Services involved legal services was when
                                                     7
                                                         Renaissance Academy needed to make a claim on an E&O policy to recover public funds. I
                                                     8
                                                         approached Brian Whitaker ("Whitaker") because of his prior litigation experience in insurance
                                                     9
                                                         and asked if Renaissance could engage WEW to provide legal services, but Whitaker declined and
                                                    10
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                          LAS VEGAS. NEVADA 89117




                                                    11   provided recommendations, including Royal Jones. On behalf of Renaissance Academy, I retained
                            LAKES BUSINESS PARK


                                (702) 471-0065
                                (702) 471-0075




                                                    12   Royal Jones to make the claim and negotiate with the carrier's attorney, and I did not undertake

                                                    13   the legal services myself.

                                                    14           17.     I did not seek prior approval from WEW to perform the Shutdown Services as the
                                                    15   job did not require the performance of legal services and was not within the scope of WEW's
                                                    16
                                                         business. To my knowledge, WEW has not been engaged by the Department of Education before
                                                    17
                                                         or since, nor has WEW sought to serve as a receiver in liquidation for other charter schools or, for
                                                    18
                                                         that matter, any entities public or private. However, I made no effort to keep my involvement with
                                                    19
                                                         the school a secret. I talked to several partners and employees of the firm regarding my work for
                                                    20
                                                         Renaissance Academy, I brought Renaissance Academy files into WEW's offices in a conspicuous
                                                    21
                                                         manner that triggered questions, and presented Whitaker with an opportunity to get involved when
                                                    22

                                                    23   a legal issue arose.

                                                    24           18.     On September 28, 2017, after I had obtained permission from Woods, I formed

                                                    25   L&S. Notwithstanding the fact that I had formed L&S, I continued to work for WEW, bill hours




                                                                                                          -4-
                                                         Case 19-01125-btb        Doc 25-1     Entered 12/29/20 14:53:15         Page 6 of 6



                                                     1   for WEW clients, generate revenue for WEW, bring new clients to WEW and run all clients

                                                     2   through WEW except those referred by Joffe, until I separated from WEW in April 2018.
                                                     3          19.     Until I separated from WEW in April 2018, L&S had only three clients, all of which
                                                     4
                                                         were established clients of Joffe.
                                                     5
                                                                20.     I had no intention of hiding L&S from WEW's partners nor any reason to do so. I
                                                     6
                                                         gave L&S documents to WEW staff, I discussed legal issues affecting L&S clients, I had
                                                     7
                                                         documents on my office wall with L&S's logo, and I participated in a community class wherein I
                                                     8
                                                         regularly talked about my creation of L&S.
                                                     9
                                                                21.     I make this Declaration freely and of my own free will and choice and I declare
                                                    10
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                          LAS VEGAS. NEVADA 89117




                                                    11   under penalty of perjury under the law of the State of Nevada that the foregoing is true and correct.
                            LAKES BUSINESS PARK


                                (702) 471-0065
                                (702) 471-0075




                                                    12          Further, Declarant saith naught.

                                                    13          DATED this 24th day of December, 2020.

                                                    14

                                                    15                                                                 /s/ Andrew Platt
                                                                                                                       ANDREW PLATT
                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25




                                                                                                         -5-
